                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-03264-GPG
(The above civil action number must appear on all future papers
 sent to the court in this action. Failure to include this number
 may result in a delay in the consideration of your claims.)

HUGO JORADO GUTIERREZ,

        Applicant,

v.

KIRSTEN NIELSEN, Secretary of the Department of Homeland Security,
MATTHEW G. WHITAKER, Attorney General of the United States,
JEFFERY LYNCH, Director of the ICE Field Office,
JOHNNY CHOATE, Warden of the Aurora ICE Processing,

        Respondents.


               ORDER DIRECTING APPLICANT TO CURE DEFICIENCIES


        Applicant, Hugo Jorado Gutierrez, is currently detained at the ICE detention

center in Aurora, Colorado. On December 19, 2018, Applicant filed a Petition for a Writ

of Habeas Corpus Pursuant to 28 U.S.C. § 2241. (ECF No. 1)1

        As part of the Court’s review pursuant to D.C.COLO.LCivR 8.1(b), the Court has

determined that the submitted document is deficient as described in this Order.

Applicant will be directed to cure the following if he wishes to pursue his claims. Any

papers that he files in response to this Order must include the civil action number on

this Order.


28 U.S.C. § 1915 Motion and Affidavit:
(1)    X     is not submitted

1 “(ECF No. 1)” is an example of the convention the Court uses to identify the docket number assigned to
a specific paper by the Court’s case management and electronic filing system (CM/ECF).
(2)           is missing affidavit
(3)           is missing certified copy of prisoner's trust fund statement for the 6-month
              period immediately preceding this filing
(4)     X     is missing certificate showing current balance in prison account
(5)           is missing required financial information
(6)           is missing an original signature by the prisoner
(7)           is not on proper form (must use the court’s current form):
(8)           names in caption do not match names in caption of complaint, petition or
              habeas application
(9)     X     other: § 1915 Motion and Affidavit is necessary only if $5.00 filing fee is
              not paid in advance.

Complaint, Petition or Application:

(10)          is not submitted
(11)    X     is not on proper form (must use current court-approved form)
(12)          is missing an original signature by the prisoner
(13)          is missing page nos.
(14)          uses et al. instead of listing all parties in caption
(15)          names in caption do not match names in text
(16)   __     addresses must be provided for all defendants/respondents in “Section A.
              Parties” of complaint, petition or habeas application
(17)          other:

Accordingly, it is

       ORDERED that Applicant cure the deficiencies designated above within thirty

(30) days from the date of this order. Any papers which Applicant files in response to

this order must include the civil action number on this order. It is

       FURTHER ORDERED that Applicant shall obtain the court-approved forms for

filing an Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 and

Prisoner’s Motion and Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915 in a

Habeas Corpus Action (with the assistance of his case manager or the facility’s legal

assistant), along with the applicable instructions, at www.cod.uscourts.gov. He shall

use the court-approved forms in curing the deficiencies. It is


                                             2
      FURTHER ORDERED that, if Applicant fails to cure the designated deficiencies

within thirty (30) days from the date of this order, the action will be dismissed

without further notice. The dismissal shall be without prejudice.

      DATED: January 7, 2019, at Denver, Colorado.

                                                BY THE COURT:

                                                s/ Gordon P. Gallagher
                                                United States Magistrate Judge




                                            3
